Case 9:18-cv-80911-BB Document 23 Entered on FLSD Docket 10/23/2018 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-80911-BLOOM/Reinhart

 JERRY EISENBAND, individually
 and on behalf of all others similarly situated,

                Plaintiff,

 vs.

 SCHUMACHER AUTOMOTIVE, INC.,

                Defendant.
                                                   /

                               ORDER ON MOTION TO DISMISS

        THIS CAUSE is before the Court upon Defendant Schumacher Automotive, Inc.’s

 Motion to Dismiss the Class Action Complaint or, in the Alternative, Motion for More Definite

 Statement, ECF No. [11] (the “Motion”). The Court has carefully reviewed the record, the

 parties’ briefs, and the applicable law. For the reasons that follow, the Motion is denied.

   I.   BACKGROUND

        Plaintiff Jerry Eisenband (“Plaintiff”) initiated this putative class action on July 11, 2018

 against Defendant for a violation of the Telephone Consumer Protection Act, 47 U.S.C § 227 et

 seq., (“TCPA”).

        According to Plaintiff’s Complaint, on March 23, 2018, Defendant sent a text message to

 Plaintiff’s cellular telephone number stating: “This is Benjamin, Director with Schumacher

 Auto. We have our huge end of month sale going on this weekend with employee pricing. Can

 we meet today or tomorrow?” ECF No. [1] at ¶ 24. At no point in time did Plaintiff provide

 Defendant with his express written consent to be contacted using an automatic telephone dialing

 system. Id. at ¶ 29. The phone number used by Defendant (474-747) is a “short code” provided
Case 9:18-cv-80911-BB Document 23 Entered on FLSD Docket 10/23/2018 Page 2 of 6
                                                        Case No. 18-cv-80911-BLOOM/Reinhart


 by Callfire, Inc., that enables Defendant to send SMS text messages en masse without human

 intervention. Id. at ¶¶ 32–34. Plaintiff brings the putative class action on behalf of the class of

          [a]ll persons within the United States who, within the four years prior to the filing
          of this Complaint, were sent a text message using the Callfire platform, from
          Defendant or anyone on Defendant’s behalf, to said person’s cellular telephone
          number, advertising Defendant’s services, without the recipients’ prior express
          written consent.

 Id. at ¶ 37.

          Defendant filed the instant Motion on August 17, 2018, contending that the Plaintiff lacks

 standing. Plaintiff’s Response timely followed. See ECF No. [19]. Defendant did not file a

 Reply.

  II.     DISCUSSION

                       A. Standing

          “The Constitution limits the jurisdiction of the federal courts to actual cases or

 controversies.” Florence Endocrine Clinic, PLLC v. Arriva Med., LLC, 858 F.3d 1362, 1365

 (11th Cir. 2017) (citing U.S. Const. art. III, § 2). To establish Article III standing, “[t]he plaintiff

 must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of

 the defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo,

 Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555,

 560–61 (1992)). To demonstrate an injury in fact, “a plaintiff must show that he or she suffered

 ‘an invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

 imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan, 504 U.S. at 560).

          Defendant argues that Plaintiff, by alleging only a bare statutory violation of the TCPA

 and not a concrete and particularized injury, lacks Article III standing post-Spokeo. At most,

 according to Defendant, Plaintiff has alleged de minimis harm.



                                                    2
Case 9:18-cv-80911-BB Document 23 Entered on FLSD Docket 10/23/2018 Page 3 of 6
                                                       Case No. 18-cv-80911-BLOOM/Reinhart


        Addressing Article III standing post-Spokeo, the Eleventh Court explained that “‘where a

 statute confers new legal rights on a person, that person will have Article III standing to sue

 where the facts establish a concrete, particularized, and personal injury to that person as a result

 of the violation of the newly created legal rights.’” Florence Endocrine Clinic, 858 F.3d at 1366

 (quoting Palm Beach Golf Ctr.-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1251

 (11th Cir. 2015)). The Eleventh Circuit, pre- and post-Spokeo, has held that the TCPA “creates

 such a cognizable right.” Id. (citing Palm Beach 781 F.3d at 1251). Nevertheless, “Article III

 standing requires a concrete injury even in the context of a statutory violation.” Spokeo, 136 S.

 Ct. at 1549.

        Concreteness requires that Plaintiff allege a harm that is substantial in an Article III

 sense. Spokeo cautions that whenever a plaintiff is claiming intangible harm from a statutory

 violation, this Court must additionally consider: (1) whether such intangible injury is closely

 connected to harms that are traditionally cognizable under English and/or American

 jurisprudence; and (2) whether such intangible (and otherwise constitutionally inadequate) injury

 is one that, in the judgment of Congress, should be elevated to a harm that meets the Article III

 threshold. See Hossfeld v. Compass Bank, No. 2:16-CV-2017WL 5068752, at *7 (N.D. Ala.

 Nov. 3, 2017).

        First, the history of American jurisprudence supports the finding of concreteness. With

 his TCPA claim, Plaintiff seeks to remedy Defendant’s alleged invasion of privacy, nuisance,

 and trespass on his cellular telephone. See ECF No. [1] at ¶ 35. These kinds of torts have “long

 been heard by American courts, and the right of privacy is recognized by most states.” Van

 Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017). Congress also found

 in its passage of the TCPA that unregulated telemarketing was “intrusive,” a “nuisance,” and



                                                   3
Case 9:18-cv-80911-BB Document 23 Entered on FLSD Docket 10/23/2018 Page 4 of 6
                                                      Case No. 18-cv-80911-BLOOM/Reinhart


 “rightly regarded” as an “invasion of privacy.” Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368,

 372 (2012) (internal citations and quotation marks omitted). Plaintiff’s alleged injuries bear the

 kind of “close relationship” to traditionally recognized and adjudicated harms stressed in Spokeo.

 Spokeo, 136 S. Ct. at 1549.

        Second, because “Congress is well positioned to identify intangible harms that meet

 minimum Article III requirements,” id., its passage of the TCPA supports a finding of concrete

 injuries here. The law “establishes the substantive right to be free from certain types of phone

 calls and texts absent consumer consent.” Van Patten, 847 F.3d at 1043. Plaintiff’s case directly

 involves the substantive privacy rights the TCPA was enacted to protect. Additionally, the

 Eleventh Circuit has rejected claims that TCPA-related harms like Plaintiff’s are de minimis. See

 Palm Beach Golf, 781 F.3d 1251–53 (holding that the plaintiff had standing where it received

 one fax transmission that took one minute to process on its machine).

        Under the above framework, similar allegations referencing the disruption associated

 with receiving text messages and phone calls have been deemed sufficient to establish a concrete

 injury post-Spokeo. See Mohamed v. Off Lease Only, Inc., No. 15-23352-CIV, 2017 WL

 1080342, at *3 (S.D. Fla. 2017) (finding allegations of intangible harms from unsolicited text

 messages such as invasion of privacy, nuisance, and trespass sufficient to establish a concrete

 injury under the TCPA); Hossfeld, 2017 WL 5068752, at *10 (same finding as to allegations of

 two unsolicited phone calls).

        The case Defendant primarily relies upon as support for the argument that a single text

 message does not amount to more than de minimis harm, see ECF No. [11] at 7, was reversed on

 precisely that issue by the Third Circuit. See Susinno v. Work Out World Inc., 862 F.3d 346, 352

 (3d Cir. 2017) (reversing district court’s order dismissing TCPA claim for lack of subject matter



                                                  4
Case 9:18-cv-80911-BB Document 23 Entered on FLSD Docket 10/23/2018 Page 5 of 6
                                                         Case No. 18-cv-80911-BLOOM/Reinhart


 jurisdiction and finding “that in asserting ‘nuisance and invasion of privacy’ resulting from a

 single prerecorded telephone call, her complaint asserts ‘the very harm that Congress sought to

 prevent,’ arising from prototypical conduct proscribed by the TCPA”). This Court observes with

 disapproval that Defendant cited the District Court’s overturned decision in its briefing filed on

 August 17, 2018, despite the Third Circuit’s reversal almost one year prior, on July 10, 2017.1

         Therefore, the Court finds that Plaintiff has alleged a concrete injury that is sufficient to

 establish standing.

                         B. Class Allegations

         Defendant also moves to strike Plaintiff’s class claim on the basis that Plaintiff has

 alleged an impermissible fail-safe class. However, Defendant’s arguments are not directed at the

 proposed class as defined in Plaintiff’s Complaint. Compare ECF No. [1] at ¶ 37 (proposed

 class) with ECF No. [11] at 8. In any event, the Court will address arguments regarding the

 appropriateness of the class definition at the class-certification stage. See Tillman v. Ally Fin.

 Inc., No. 2:16-CV-313, 2016 WL 6996113, at *5 (M.D. Fla. Nov. 30, 2016) (finding that

 argument to strike impermissible fail-safe class is more appropriately raised as the class-

 certification stage).

 III.    CONCLUSION

         For the reasons stated herein, it is ORDERED AND ADJUDGED as follows:



 1
   The only other case involving a TCPA claim that Defendant relies upon in arguing that “a single alleged
 text message is de minimis,” ECF No. [11] at 7, is inapposite. In Kostmayer Constr., LLC v. Port Pipe &
 Tube, Inc., the plaintiff’s complaint made one single reference to damages — “that the defendants'
 violation of the TCPA ‘caus[ed] Plaintiff and Plaintiff Class to sustain statutory damages, in addition to
 actual damages, including but not limited to those contemplated by Congress and the [Federal
 Communications Commission].’” 2016 WL 6143075, at *2 (W.D. La. Oct. 19, 2016). The Court found
 that the “conclusory damage allegation is insufficient to withstand a 12(b)(1) Motion to Dismiss.” Id., at
 *3. Here, unlike Kostmayer, Plaintiff has alleged the specific injuries suffered as a result of the TCPA
 violation, rather than make a general reference to damages contemplated by congress.


                                                     5
Case 9:18-cv-80911-BB Document 23 Entered on FLSD Docket 10/23/2018 Page 6 of 6
                                                   Case No. 18-cv-80911-BLOOM/Reinhart


              1. Defendant Schumacher Automotive, Inc.’s Motion to Dismiss the Class Action

                 Complaint or, in the Alternative, Motion for More Definite Statement, ECF No.

                 [11], is DENIED.

              2. Defendant must file its Answer to the Class Action Complaint no later than

                 October 29, 2018.

        DONE AND ORDERED in Miami, Florida, this 22nd day of October, 2018.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                               6
